IN THE
                              TENTH COURT OF APPEALS



                                      No. 10-10-00197-CR

                             IN RE LOYD TOM LOGAN, JR.


                                     Original Proceeding



                               MEMORANDUM OPINION


        Loyd Tom Logan, Jr. seeks a writ of mandamus compelling Respondent, the

Honorable Cindy Polley, County Clerk of Ellis County, to file his “Motion for Nunc Pro

Tunc.”1 We will deny Logan’s request for mandamus relief.

               When a [county] clerk refuses to accept a pleading for filing, the
        party should attempt to file the pleading directly with the [county court at
        law] judge, explaining in a verified motion that the clerk refused to accept
        the pleading for filing. Should the [county court at law] judge refuse to
        accept the pleading for filing, this Court would have jurisdiction under
        our mandamus power to direct the [county court at law] judge to file the
        pleading.




1       We apply Rule of Appellate Procedure 2 to disregard numerous deficiencies in Logan’s
mandamus pleadings, including his failures to include the required contents, certification, appendix, and
record. See TEX. R. APP. P. 2; see also TEX. R. APP. P. 52.3; TEX. R. APP. P. 52.7(a).
In re Simmonds, 271 S.W.3d 874, 879 (Tex. App.—Waco 2008, orig. proceeding) (citation

and footnote omitted) (quoting In re Bernard, 993 S.W.2d 453, 455 (Tex. App.—Houston

[1st Dist.] 1999, orig. proceeding) (O’Connor, J., concurring)).

        Here, there is no indication that Logan followed this procedure. Accordingly, we

deny his mandamus petition.



                                                         FELIPE REYNA
                                                         Justice
Before Chief Justice Gray,
       Justice Reyna, and
       Justice Davis
Petition denied
Opinion delivered and filed June 23, 2010
Do not publish
[OT06]




In re Logan                                                                       Page 2